Case 20-71228-pmb           Doc 100      Filed 03/08/21 Entered 03/08/21 12:22:57                  Desc Main
                                        Document      Page 1 of 1



                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

  IN RE:
                                                              CHAPTER 11
  AREU STUDIOS, LLC,
                                                              CASE NO. 20-71228-PMB
            Debtor.

                  BALLOT FOR ACCEPTING OR REJECTING DEBTORS’ PLAN
         The Plan referred to in this ballot can be confirmed and thereby made binding on you if it is accepted
 by the holders of two-thirds in amount and more than one-half in number of claims in each Class. If the
 required acceptances are not obtained, the Plan may nevertheless be confirmed if the Court finds that the
 plan accords fair and equitable treatment to the Class or Classes rejecting it and otherwise satisfies the
 requirements of Section 1129(b) of the Code.

      TO HAVE YOUR VOTE COUNT, YOU MUST COMPLETE AND RETURN THIS
 BALLOT ON OR BEFORE March 10, 2021 TO:

                                       Clerk, U.S. Bankruptcy Court
                                           1340 U.S. Courthouse
                                         75 Ted Turner Drive, SW
                                          Atlanta, GA 30303-3367

 You must also deliver a copy of the completed, signed ballot to Debtors’ Attorney at: Jones & Walden
 LLC, 699 Piedmont Ave, NE, Atlanta, Georgia 30309, Attn: Cameron M. McCord
 The undersigned is a holder of [check one:]
       ___ a secured claim
       _x__ an unsecured claim
       ___ other:

 In the amount of $65,912.00, in Class 6 and hereby:
 __x____ Accepts          ______ Rejects Debtors’ Plan of Reorganization



 Date: 3/4/2021                            Creditor: Endavo Media & Communications
                                                          Print or Type Name
                                                   Signed: ________________________________
                                           [If appropriate] as: ______________________________
                                                            Title
                                                   Address: _______________________________
                                                            ________________________________
                                                    Phone Number: __________________________
                                                    Email Address: __________________________
